DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on April 27, 2021. Claims 1-5, 12-16 and 18 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed April 27, 2021, with respect to the rejection(s) of claim(s) 1-5 and 12-16 under 35 U.S.C. 103 over Jones ‘784 in view of Jones ‘026 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Jones (US 2016/0169026) in view of Stover (US 2016/0123186) in further view of Jones (US 2016/0333784).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2016/0169026) in view of Stover (US 2016/0123186) in further view of Jones (US 2016/0333784).
	In regards to claim 1, Jones ‘026 discloses a gas turbine engine (10) comprising a clearance control arrangement (Fig. 4), the clearance control arrangement comprising: 
a rotor having an upstream side and a downstream side defined by an airflow through the gas turbine engine (10, Fig. 1); 
a casing (260) radially outside the rotor; and 
an annular array of segment assemblies (200) mounted to the casing and radially spaced from the rotor (see 230) by a clearance; each segment assembly comprising: 
a heat transfer cavity (above 250) radially adjacent to the casing; 
a supply cavity (270, 280), wherein the supply cavity is configured to deliver air to the heat transfer cavity (Fig. 4).
Jones ‘026 does not disclose each of the segment assemblies comprising a segment cooling cavity at the radially inner extent of the segment assembly; a supply cavity radially between the heat transfer cavity and the segment cooling cavity; the supply cavity is configured to deliver air to the segment cooling cavity; a birdmouth cavity positioned at the downstream side of the segment assembly; a bypass hole configured to deliver air to the birdmouth cavity to reduce the amount of air which leaks from the heat transfer cavity to the birdmouth cavity, wherein the bypass hole is disposed in direct fluid communication with the supply cavity and the birdmouth cavity, and wherein the bypass hole is further configured to receive air directly from the supply cavity; and a birdmouth seal defined at the radially outer extent of a downstream segment carrier.
	Stover discloses a segment assembly (80, par. 34) comprising a segment cooling cavity (100) at the radially inner extent of the segment assembly (Fig. 2), a supply cavity is configured to deliver air to the segment cooling cavity (Fig. 2).
	Jones ‘026 discloses each of the segment assemblies with cooling at the inner extend of the segment assembly, however does not disclose a segment cooling cavity. Stover, which is also directed to a turbine shroud with cooling, discloses a cooling system that removes the issue of particle accumulation associated with impingement cooling, and improves cooling by minimizing the distance the air must flow (par. 54). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Jones ‘026 by providing a segment assembly comprising a segment cooling cavity at the radially inner extent of the segment assembly, a supply cavity is configured to deliver air to the segment cooling cavity, as taught by Stover, such that a supply cavity 
	Furthermore, Jones ‘784 discloses an annular array of segment assemblies (310, 410, Figs. 3-4) comprising: 
a birdmouth cavity (I) positioned at the downstream side of the segment assembly; 
a bypass hole (342, 442) configured to deliver air to the birdmouth cavity to reduce the amount of air which leaks at the top to the birdmouth cavity, wherein the bypass hole is disposed in direct fluid communication with the supply cavity and the birdmouth cavity, and wherein the bypass hole is further configured to receive air directly from a supply cavity (328, 428); and 
a birdmouth seal (II) defined at the radially outer extent of a downstream segment carrier (336, 436).

    PNG
    media_image1.png
    450
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    529
    639
    media_image2.png
    Greyscale

Annotated Figures 3-4 of Jones ‘784 with bird mouth cavity I and seal II
	Jones ‘026 discloses a supply cavity which supplies a heat transfer cavity, however does not disclose a birdmouth cavity and bypass hole configured to deliver air to the birdmouth cavity to reduce the amount of air which leaks. Jones ‘784, which is also directed to a turbine shroud cooling system, discloses a birdmouth cavity and bypass hole which maintains a pressure bulkhead seal between adjacent chambers (par. 41). Thus, it would have been obvious to one having ordinary skill in the art before the 
	Note that the envisioned combination of Jones ‘026 would provide the bypass hole at the supply cavity (see portion of supply cavity 270) below heat transfer cavity and extends toward the birdmouth seal (see Jones ‘784 Figs. 3-4) with the bypass hole being disposed in direct fluid communication with the supply cavity and the birdmouth cavity (see Jones ‘784 Figs. 3-4).
 	In regards to claim 2, the modified engine of Jones ‘026 comprises the birdmouth cavity (I) is downstream of the birdmouth seal (II) with respect to the airflow through the gas turbine (as modified by Jones ‘784, see Jones ‘784 Figs. 3-4).
	In regards to claim 3, the modified engine of Jones ‘026 comprises a downstream hook (Jones ‘026 unlabeled) which supports the downstream segment carrier (Jones ‘026 242), the birdmouth cavity formed between the downstream hook and the downstream segment carrier (Jones ‘784 Figs. 3-4, also see Jones ‘026 which shows an unlabeled seal in between the hook and segment carrier 242).
	In regards to claim 4, the modified engine of Jones ‘026 comprises the birdmouth cavity (I) is upstream of the birdmouth seal (Jones ‘784 460) with respect to the airflow through the gas turbine engine (Jones ‘784 Fig. 4). Note that the seal can alternatively correspond to the intermediate member 460 which is positioned downstream of the cavity.
	In regards to claim 5, the modified engine of Jones ‘026 comprises the birdmouth cavity is separated from the heat transfer cavity by a rib (Jones ‘784 436, Jones ‘784 Fig. 4).

	In regards to claim 13, the modified engine of Jones ‘026 comprises a first supply hole (Jones ‘026 252) configured to allow ingress of air to the heat transfer cavity.
	In regards to claim 14, the modified engine of Jones ‘026 comprises an upstream hook (corresponding to rail Jones ‘026 249) which supports an upstream segment carrier (unlabeled, see Jones ‘026 Fig. 4), the upstream hook configured to allow ingress of air to the heat transfer cavity (Jones ‘026 Fig. 4).
	In regards to claim 15, the modified engine of Jones ‘026 comprises an array of controlled entry holes (Jones ‘026 252) configured to allow ingress of air to the heat transfer cavity.
	In regards to claim 16, the modified engine of Jones ‘026 comprises the segment assembly includes cooling air delivery holes (Stover 92) through its radially inner wall (Stover Fig. 2).
	In regards to claim 18, the modified engine of Jones ‘026 comprises the downstream hook comprises two axially extending portions (A, C) and a radially extending wall (B) joining downstream ends of the two axially extending portions, wherein the axially extending portion (A) closer to the casing supports the downstream segment carrier, and wherein the other axially extending portion (C) engages the downstream segment carrier to close the birdmouth cavity (see below).
	Note that Jones ‘026 discloses a seal which as modified by Jones ‘784 comprises the birdmouth cavity and birdmouth seal arrangement with a bypass hole. The envisioned combination would retain the seal being closed off by a second extending portion, as shown by Jones ‘026 (see Fig. 4).

    PNG
    media_image3.png
    478
    463
    media_image3.png
    Greyscale

Portion of Figure 4 of Jones ‘026 at the downstream hook

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              
6/1/2021